Citation Nr: 1747374	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-31 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION


The Veteran had active military service from August 1974 to August 1978. 

This matter come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California. 

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for an additional 60 days for the Veteran to submit additional evidence.  He waived RO consideration of any additional evidence added to his file.  


FINDING OF FACT

Crohn's disease was not manifested during, and is not shown to be related to, the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for Crohn's disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Crohn's disease is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The Veteran maintains that service connection for Crohn's disease is warranted because he experienced symptoms, such as stomach cramps (abdominal pain), constipation and diarrhea, in service which continued intermittently after separation and got progressively worse until, eventually, his symptoms were diagnosed as Crohn's disease in 1992.  He states that, although he suffered from this illness while on active duty, he was neither aware of nor had he received a proper diagnosis of Crohn's disease during service.  The Veteran argues that he has been told by the "medical community" that Crohn's "is an illness that can and is aggravated from not being able to go to the bathroom when the need arises," which was the case many times during his military service and which he believes "caused and aggravated" his Crohn's disease.  See November 2013 VA Form 9, Appeal to Board of Veterans' Appeals; see also January 2017 Board video hearing transcript and written statement from Veteran submitted at the time of the Board hearing.  

In the written statement submitted at the time of his Board hearing (and during the hearing), the Veteran recalled exposure to asbestos while living "in the old WW2 barracks at Fort Lewis" and claimed to have found studies showing "a correlation with Crohn's and exposure to asbestos."  During the hearing, the parties agreed to hold the record open for 60 days to afford the Veteran time to provide VA with his research findings linking Crohn's disease to asbestos exposure and a statement from his physician regarding the etiology of his Crohn's disease.  However, such evidence has not been received.  In this regard, it is noted that the duty to assist is a two-way-street and VA has met its obligation to assist the Veteran in substantiating his claim.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)) (holding that appellants are obligated to cooperate and assist the VA in developing evidence).

A review of the Veteran's service treatment records (STRs) reveals that, on August 1974 enlistment and July 1978 separation examinations, his abdomen and viscera was normal on clinical evaluation, with no notations of gastrointestinal problems, and he reported no history of such problems.  In addition, digital rectal examination was normal on service separation and, with the exception of "eye trouble" (amblyopia), the Veteran reported he was "in good health" and had "no other significant medical hx (history)."  The STRs include a February 1977 complaint of "stomach cramps, dizzy, cold sweat, fever, gas" and include an assessment of "excessive gas on stomach."  These records include a February 1983 Report of Medical History for reserve service which shows the Veteran reported no history of stomach, liver, or intestinal trouble and an April 1983 examination report which shows the abdomen and viscera was normal on clinical evaluation, with no notations of gastrointestinal problems.  

Private medical records include March and May 2007 treatment reports which note a 12 year history of Crohn's disease (i.e., 1995) and February 2008 report of gastroenterology consultation which notes a 20 year history of Crohn's disease (i.e., 1988).  

On January 2009 VA examination, the Veteran reported that his Crohn's disease was initially diagnosed in 1985.  He reported "a history of intermittent abdominal crampy pain with passage of mucous, blood and slime for several years" and recalled symptoms such as abdominal pain in service but no passing of blood.  

In a February 2009 addendum, after review of the Veteran's claims file, the examiner noted that private treatment records include Crohn's disease as one of the Veteran's medical conditions.  The examiner further noted that the Veteran's August 1978 service separation examination "revealed no such condition" and "[e]ven a digital rectal examination was normal," corresponding to the Veteran's statement that the condition was diagnosed after service separation, in 1985.  The examiner noted that, although the Veteran reported "intermittent abdominal pain with passage of mucus, blood and slime for several years, none can be found in [his] medical records;" therefore, the Veteran's "Crohn's disease did not first occur in the military, but in 1985 as he indicated."

The Board finds that the weight of the evidence, both lay and medical, does not demonstrate that the Veteran has a current diagnosis of Crohn's Disease which had its onset in service.  Although service treatment records include a February 1977 complaint of "stomach cramps, dizzy, cold sweat, fever, gas" and an assessment of "excessive gas on stomach," those symptoms resolved, as evidenced by normal findings for the abdomen and viscera on July 1978 and February 1983 examinations (and normal digital rectal examination with the Veteran reporting being "in good health" and having "no other significant medical hx" on July 1978 separation examination).  As such, the evidence does not demonstrate that gastrointestinal difficulties were present at the time of separation from active service.  Furthermore, as noted above, the Veteran reported during his VA examination that his symptoms were initially diagnosed as Crohn's disease in 1985; thus, at the earliest, approximately 7 years following his separation from service.  

While the Veteran is competent to report having had symptoms that might be associated with Crohn's disease, whether or not his reports (of symptoms such as stomach cramps (abdominal pain), constipation and diarrhea) establish he has continually since service had Crohn's which began therein is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, does not profess to have had any medical training, and does not cite to supporting medical opinion or treatise evidence (as noted above, he has reported finding studies (treatise evidence) which show a link between asbestos exposure and the development of Crohn's disease; however, the Veteran has not submitted such evidence to substantiate his claim, although he was provided an opportunity to do so.)  Therefore, he is not competent to establish by his own opinion that he has had Crohn's since service, and his opinion in the matter is not probative evidence.  As there is no competent evidence that Crohn's was manifested earlier than many years following service, service connection for such disease on the basis that it began in service, and has persisted since, is not warranted.

Service connection for Crohn's disease may nonetheless be established by competent evidence that it is etiologically related to a disease or injury in service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Veteran has presented no such evidence.  Once again, it is noteworthy that he is a layperson, and his own opinion in the matter has no probative value.  The only competent (medical) evidence in the record that addresses the matter of a nexus between the Veteran's Crohn's disease and his service is in the opinion of the VA examiner in the February 2009 addendum, who cites to the absence of notation of related complaints ("intermittent abdominal pain with passage of mucus, blood and slime") in service and the length of the post-service intervening period before a diagnosis of Crohn's disease is first reported by the Veteran, and opined that the Veteran's Crohn's disease did not first occur in service.  The provider is a medical professional competent to offer the opinion, and the opinion reflects familiarity with the Veteran's medical history and includes rationale that cites to supporting factual data.  The opinion is probative evidence in the matter, and in the absence of probative evidence to the contrary is persuasive.  The Board notes that the Veteran was afforded opportunity to submit pertinent evidence that might support that his assertion that Crohn's disease is related to his service (including alleged asbestos exposure therein); however, such evidence has not been received.  

Accordingly, the preponderance of the evidence is against this claim and the appeal in this matter must be denied.


ORDER

Service connection for Crohn's disease is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


